Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
Claims 21-22 are currently pending in this case and have been examined and addressed below.  This communication is a Non-Final Rejection in response to the Amendment to the Claims filed on 02/06/2019.
Claims 1-20 have been cancelled and are not considered at this time.
Claims 21 and 22 are newly added.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Farr et al. (US 2014/0122118 A1), hereinafter referred to as Farr, in view of Harrison (US 2014/0299662 A1), hereinafter referred to as Harrison.
As per Claim 21, Farr discloses a personal information card ([0034], [0058] personal medical information storage device which is a card), comprising: 
a two-dimensional barcode ([0034], [0058], Fig. 6A/6B card comprises a bar code or QR code) encoded to contain personal data associated with a card holder ([0082-0083] card holder personal information is stored in the personal information storage device, [0059] QR code enables when scanned access to basic user information), the personal data including at least one of, an advanced directive declaration, a Do Not Resuscitate (DNR) declaration ([0085] the personal information storage device includes emergency responder targeted notes such as a do not resuscitate order, which is a type of advanced directive), an Allow a Natural Death (AND) declaration and a Do Not Incubate (DNI) declaration (it would be obvious that allow natural death and do not incubate declarations are also notes to emergency responders to determine care to be provided or not to the patient at time of emergency); 

a signature from the card holder authorizing the use of the at least one declaration, the signature encoded in the two-dimensional barcode, and the signature being a written signature, an encoded signature or a reference to a signature ([0095-0096] information included in stored information includes electronic and written signature which is included in medical release/advance directive documents).
Examiner notes that Harrison also discloses personal information card ([0097]) comprising a two-dimensional barcode (Abstract QR code, [0049]/[0051] infographic symbol/QR code attached to code) encoded to contain personal data associated with a card holder, the personal data including an advanced directive declaration ([0051] information accessed by information on code, Claim 25, [0095] user decodes code to access patient information).
Therefore, it would have been obvious to a person of ordinary skill in the art to combine the known personal information card which includes a QR code encoding information including advanced directives and signature to authorized the directive from Harrison with the personal medical card of Farr in order to enable individuals to retain control of their medical choices and communicate these choices to healthcare providers or family in the event of an emergency (Harrison [0019], [0096]).

As per Claim 22, Farr and Harrison disclose the card of Claim 21.  Farr also discloses an RFID chip or near field communication device ([0060] personal medical information storage device for storing personal information can be an RFID chip).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hunt et al. (US 8,881,990 B2) teaches a bracelet or worn item with a QR code with patient medical information which when scanned results in immediate retrieval of information directly from the QR code (see Abstract).
Drew et al. (US 8,733,641 B1) teaches directives/alerts marked directly on healthcare smart card to access patient information (Abstract, Fig. 4) and a medical card which provides access to patient information when card is scanned by a card reader system to access healthcare information stored on the card (see Claim 1).
Maus (US 8,066,192 B2) teaches a personal health card with an RFID device in which emergency personnel can access the information stored on the card using an RFID interrogator device (Abstract, Fig. 3 and 4, Col. 5:38-64).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evangeline Barr whose telephone number is (571)272-0369.  The examiner can normally be reached on Monday to Friday 8:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



/EVANGELINE BARR/Primary Examiner, Art Unit 3626